Case 5:20-cv-00636-SMH-MLH Document 16 Filed 06/23/20 Page 1 of 3 PageID #: 81



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JAMES HAYNES, ET AL                                CIVIL ACTION NO. 20-cv-0636

VERSUS                                             CHIEF JUDGE HICKS

CHUBB & SON, INC, ET AL                            MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

        James Haynes and Minette Defrance Haynes (“Plaintiffs”) filed this civil action in

 state court for damages arising out of an insurance contract dispute. Plaintiffs originally

 named as defendants Great Northern Insurance Company, Chubb & Son, Inc., Chubb

 Group of Insurance Companies, Chubb Custom Insurance Company, Chubb National

 Insurance Company, Chubb Indemnity Insurance Company, and Federal Insurance

 Company (“The Chubb defendants”).

        The Chubb defendants removed the case based on an assertion of diversity

 jurisdiction, which put the burden on them to set forth specific facts that show complete

 diversity of citizenship of the parties and an amount in controversy over $75,000. The

 original notice of removal did not properly allege the citizenship of the defendants. In a

 footnote, the defendants asserted that the policy at issue “was issued by Ace Insurance

 Company of the Midwest, not any of the Defendants … Defendants will request that

 Plaintiffs voluntarily amend their Petition to name the correct issuing company as a

 defendant in this matter, and dismiss Defendants.” Doc. 1, p. 3, n.4.
Case 5:20-cv-00636-SMH-MLH Document 16 Filed 06/23/20 Page 2 of 3 PageID #: 82



        The court entered an order directing the defendants to, in order to meet their burden

 of establishing diversity jurisdiction, amend their notice of removal to properly allege the

 citizenship of all of the named defendants. Doc. 7. Plaintiffs soon afterwards filed an

 amended complaint (Doc. 10) that eliminated the Chubb defendants as parties and named

 only Ace Insurance Co. of the Midwest (“Ace”) as a defendant. Ace then filed an amended

 notice of removal (Doc. 14) that properly alleged the citizenship of Plaintiffs (Louisiana)

 and Ace (Indiana and Pennsylvania) but did not allege the citizenship of the Chubb

 defendants named in the original complaint.

        “In cases removed from state court, diversity of citizenship must exist both at the

 time of filing in state court and at the time of removal to federal court.” Coury v. Prot, 85

 F.3d 244, 249 (5th Cir. 1996). And if diversity of citizenship did not exist when the action

 was commenced, the courts generally are in agreement that it cannot be created later by a

 potentially diversity-creating event. Wright & Miller, 14B Fed. Prac. & Proc. Juris. §

 3723 (4th ed.). This means the citizenship of the Chubb defendants named in the original

 complaint, which were parties at commencement, is still potentially relevant.

        However, the original notice of removal alleged that the Chubb defendants were not

 responsible because they did not issue the insurance policy at issue. This allegation is

 equivalent to an assertion that the Chubb defendants were improperly joined in the action

 because there is no reasonable possibility that they can be held liable. The improper joinder

 doctrine allows the court to ignore the citizenship of the Chubb defendants, whose

 citizenship is not known. Smallwood v. Illinois Central R.R. Co., 385 F.3d 568 n.1 (5th

 Cir. 2004) (en banc).

                                         Page 2 of 3
Case 5:20-cv-00636-SMH-MLH Document 16 Filed 06/23/20 Page 3 of 3 PageID #: 83



       Plaintiffs conceded the improper joinder of the Chub defendants by dismissing them

 from the case, so the court will ignore their citizenship. There is complete diversity

 between Plaintiffs and Ace. Accordingly, the court makes a preliminary finding that

 subject matter exists pursuant to 28 U.S.C. 1332. This finding is preliminary and may be

 reconsidered sua sponte or on appropriate motion. A scheduling conference will be set in

 due course.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 23rd day of June, 2020.




                                       Page 3 of 3
